In an action to recover damages for personal injuries, the defendants appeal from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 21, 1999, which denied their motion for summary judgment dismissing the complaint, and (2) an order of the same court, dated December 30, 1999, which denied their motion for leave to renew.
Ordered that the orders are affirmed, with one bill of costs.
In support of their motion for summary judgment, the defendants made a prima facie showing of their entitlement to judgment as a matter of law. In opposition thereto, the plaintiff submitted evidence demonstrating that the six-inch-high platform from which she fell was not equipped with a handrail, was not illuminated, and, like the adjacent floor, was covered with a dark carpet.
In light of this evidence, the Supreme Court properly determined that the plaintiff raised a triable issue of fact which precluded the granting of summary judgment to the defendants (see, Duffey v Owen A. Mandeville, Inc., 5 NY2d 730; Portilla v Rodriguez, 179 AD2d 631; Eisenhart v Marketplace, 176 AD2d 1220; Redmond v Staten Is. Hosp., 10 AD2d 629). In addition, the Supreme Court providently exercised its discretion in denying the defendants’ motion to renew.
The defendants’ remaining contentions are without merit. Mangano, P. J., Luciano, Feuerstein and Schmidt, JJ., concur.